August 27, 2013 VIA EDGAR Ms. Tia L. Jenkins Senior Assistant Chief Accountant Office of Beverages, Apparel, and Mining Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Hecla Mining Company Form 10-K For Fiscal Year Ended December 31, 2012 Filed February 25, 2013 File No. 001-08491 Dear Ms. Jenkins: In follow-up to our previous phone conversations with you and with Blaise Rhodes, this letter responds to the comment contained in your letter dated August 2, 2013, regarding the annual report on Form 10-K for the fiscal year ended December 31, 2012 (our “2012 Form 10-K”) of Hecla Mining Company (“Hecla” or the “Company”) in which you repeated the objection held by the staff of the Securities and Exchange Commission (the “Commission” or the “SEC”) to our presentation of the non-GAAP financial measure “cash costs of production” on the grounds that it is inappropriate and distorting to adjust for by-product revenues when presenting a cost measure. 1 For the reasons discussed below, we believe that our presentation of this non-GAAP measure, as we have recently relabeled it and revised our disclosure around it, is appropriate and provides meaningful and clear information for our investors about the economic performance of different mines in light of their differing polymetallic ore structures. As an initial matter, we note that the staff’s comments were on our 2012 Form 10-K. Subsequent to receipt of those comments, we have clarified our use of this non-GAAP financial measure by relabeling it as “Total Cash Cost, Net of By-product Credits” 2 in our most recent periodic filing, our Report on Form 10-Q for the quarter ended June 30, 2013, (our “June 30 Form 10-Q”) filed via EDGAR on August 8, 2013, and we also separately provided the measure “Total Cash Cost, Before By-product Credits” to ensure increased transparency for our investors (see, e.g. pages 31-34 of our June 30 Form 10-Q). We also made other textual enhancements to our presentation of these non-GAAP measures in keeping with the staff’s helpful comments on our prior disclosures and, we believe, in furtherance of our compliance with the letter and spirit of the SEC’s rules on the disclosure of non-GAAP financial measures. 1 Your full comment was: “1. We note your response to Comment No. 1. However, we reiterate our belief that the adjustment of by-product revenues to the non-GAAP measure of cash costs of production distorts that measure. Please remove the adjustment of by-product revenues from this measure and discuss these revenues in a textual manner as we commented previously.” 2 In our June 30 Form 10-Q, we refer to this measure on a “per silver ounce” basis and also on a “per gold ounce” basis, as appropriate depending on the mine in question, but for convenience, this letter will refer only to the broader “Total Cash Cost, Net of By-product Credits.” Ms. Tia L. Jenkins
